Per Curiam. On October 2, 1997, we issued an order for A. Wayne Davis, counsel for the appellant, to appear before this court at 9:00 a.m., Thursday, October 16, 1997, to show cause why he should not be held in contempt of this court for his failure to perfect appellant Wickliffe’s appeal in a timely manner.  A.' Wayne Davis appeared with his attorney, John Wesley Hall, on October 16, 1997. At that time, he entered a plea of not guilty and requested a hearing. Therefore, we appoint the Honorable Robert H. Dudley as a master to conduct the hearing. After the hearing, we direct the master to make findings of fact and file them with the court. Upon receiving the master’s findings, we will decide whether A. Wayne Davis should be held in contempt.